CLARK, J.
This motion should be granted, for the case was both difficult and extraordinary, not only because of the intricate questions of law involved, but also because of the intricate and unusual questions of fact which were involved in this litigation. Code Civ. Proc. § 3253; American Fruit Product Co. v. Ward, 113 App. Div. 324, 99 N. Y. Supp. 717.
The $10,000 counterclaim, which was set up by defendants Clary, and litigated and disallowed, and also the easements to which plaintiff was adjudged to be entitled, would each furnish a proper basis for an additional allowance, and under the circumstances and considering the unusual and intricate questions involved, here, I think an additional allowance to plaintiff of $500 is just and reasonable.
An order may be entered accordingly.